Wallach, J.,
concurs in a memorandum as follows: I concur in the result reached by the majority. While factors such as the Virginia residence of plaintiff, and the locus in that State of all acts of alleged medical malpractice, would ordinarily militate in favor of litigation in that forum, defendants, who are New York residents, are hardly in a posture to contend that litigation in New York would impose an undue burden on them. The undisputed circumstances of defendants’ retainer by plaintiff present elements of estoppel which would preclude such a stance. Discovery is available to defendants to depose the Virginia witnesses. The prejudice to this elderly plaintiff incident to a transfer of this litigation to a sister State tips the scales of discretion against defendants’ application for forum non conveniens dismissal.